Citation Nr: 1509412	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ulnar nerve disability.

2.  Entitlement to service connection for right foot disability, claimed as dislocated metatarsal.

3.  Entitlement to service connection for a right knee disability, claimed as degenerative joint disease and including as secondary to the service-connected ankle disabilities.

4.  Entitlement to an initial disability rating in excess of 10 percent for right ankle torn ligament with traumatic degenerative joint changes.

5.  Entitlement to an initial disability rating in excess of 10 percent for left ankle torn ligament with traumatic degenerative joint changes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1976 to December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the right ulnar nerve.  

2.  There was no event, disease, or injury manifesting in a right foot disability during active service; symptoms of a right foot disability were not unremitting in service and have not been unremitting since service separation; and there is no medical nexus between the current right foot disability and active service.

3.  There was no event, disease, or injury manifesting in a right knee disability during active service; symptoms of a right knee disability were not chronic in service or since service separation; arthritis did not manifest to a compensable degree either during service or within one year of service separation; and there is no medical nexus between the current right knee disability and either active service or a service-connected disability.

4.  Throughout the initial rating period on appeal, the Veteran's right ankle disability has manifested no more than moderate limited motion, with instability manifested by frequent episodes of rolling, even with the use of a brace and orthotics.  

5.  Throughout the initial rating period on appeal, the Veteran's left ankle disability has manifested no more than moderate limited motion, with instability manifested by frequent episodes of rolling, even with the use of a brace and orthotics.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ulnar nerve disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent for right ankle torn ligament with traumatic degenerative joint changes have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent for left ankle torn ligament with traumatic degenerative joint changes have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of arthritis of the right knee.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Ulnar Nerve Disability

The Veteran contends that he has a disability of the right ulnar nerve that was incurred during active service.  Specifically, he avers that damage to the ulnar nerve occurred when he fell on his right hand during active service.  The Board notes that the Veteran has been granted service connection for residuals of dislocated right second metacarpal with limitation of motion of the right wrist and limitation of motion of the right index finger, both related to the in-service right hand injury which he now contends caused an ulnar nerve injury as well.  In the alternative, he contends that the ulnar nerve damage was caused or aggravated by his service-connected dislocated right second metacarpal.  

Service treatment records show treatment in February 1977 for right hand pain due to old trauma.  Physical examination revealed no damage to the hand, and he was prescribed heat packs.  No mention was made of any neurological symptoms or diagnoses.  

In January 1978, the Veteran sought treatment for a right elbow injury after hitting a locker with his elbow and was concerned that he had fractured it.  He stated that the pain did not radiate.  On physical examination, there were two small scabs and a small amount of erythema and edema of the elbow.  Range of motion was within normal limits.  X-ray studies were negative.  There was no mention of symptoms or a diagnosis of an injury to the ulnar nerve.

The September 1980 separation examination report shows a normal clinical evaluation of the upper extremities and normal neurologic evaluation.  No symptoms of ulnar nerve problems were noted.  

An October 1980 service treatment record indicates the Veteran was seen at Valley General Hospital for a second metacarpal dislocation, which was reduced.  X-ray studies were negative for fracture.  There is no notation of neurological symptoms or diagnoses related to this injury.      

In sum, the service treatment records are negative for any complaints, treatment, findings, or diagnosis of an ulnar nerve injury.  Therefore, while the Veteran's statement as to the occurrence of the right hand injury is credible, the weight of the evidence is against a finding that there was a disease, event, or injury during active service that manifested an ulnar nerve disability.  

Following separation from service, in August 1986, the Veteran underwent a periodic medical examination for his Reserve service.  He did not report any arm or hand symptoms, and clinical evaluation of the upper extremities and neurologic evaluation were marked as normal.  

VA treatment notes from April 2011 show that the Veteran reported ongoing pain in the right hand with grasping, grabbing, and holding.  He stated that he dropped things weighing more than 15 to 20 pounds, and was unable to perform prolonged writing.  He reported numbness and tingling in both hands, constantly on the right, and intermittently on the left.  The VA clinician noted that a November 2010 x-ray study revealed first metacarpal arthritis, flexion deformity of the fifth metacarpal proximal interphalangeal joint, and a healed non-displaced fracture of the fourth metacarpal.  It was noted that this injury occurred during active service after the Veteran fell on his open hand with extended arm.  

On physical examination in April 2011, right hand grip was weaker than the left, as were right wrist ulnar deviation, pronation, and flexion.  Phalen's was positive on the right at 12 seconds, and Tinel's was positive on the left wrist.  Pressure at the right ulnar notch caused pain which radiated to the neck.  The VA clinician assessed right hand pain, weakness, and nerve disturbance, suggestive of carpal tunnel syndrome and musculotendonous injury.  An EMG of the upper extremities and MRI of the right hand were ordered.  The EMG was normal.

The Veteran was afforded a VA examination in August 2012.  He reported that his right hand tingling and numbness started in 2006 or 2007, more than 25 years after service separation, providing highly probative evidence against his claim that he injured the ulnar nerve during active service.  He stated that the numbness and tingling were located in the middle of the palm near the mass of the thenar eminence, which the examiner noted was a non-dermatomal, non-peripheral nerve distribution.  Muscle strength testing was normal, and there was no atrophy.  Phalen's and Tinel's signs were negative, and the examiner noted that all nerves of the right arm, including the ulnar nerve, were normal.  The examiner reviewed the normal EMG study from May 2011, and concluded that the Veteran does not have an ulnar neuropathy, noting the normal EMG study as well as the reported symptoms which do not follow a dermatomal or peripheral nerve distribution.    

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of the ulnar nerve for which service connection can be granted.  Namely, the service treatment records are negative for any ulnar nerve symptoms.  Moreover, while the Veteran is competent to report symptoms of numbness and tingling, post-service treatment records show that clinicians, including the 2012 VA examiner, have found no evidence of an ulnar neuropathy underlying the reported numbness and tingling.  Numbness and tingling by themselves, with no underlying disorder, are not disabilities subject to service connection.

The Board again acknowledges the Veteran's complaints of symptoms including right hand numbness and tingling, and has no reason to doubt his credibility in reporting these symptoms.  However, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

Because the Veteran has not been diagnosed with disorder of the ulnar nerve, the claim must be denied.  Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, as explained above, a VA examination was undertaken to address the Veteran's claimed symptoms; no underlying service-connectable disability was diagnosed.  While the Veteran is competent to relate symptoms, under the circumstances of this case, his allegations are outweighed by the competent and credible medical evidence.  For these reasons, the Board finds that weight of the evidence that is of record outweighs the Veteran's contentions regarding the existence of a current diagnosis of ulnar neuropathy.  

In this case, the preponderance of the evidence reveals that the Veteran does not have a disability of the ulnar nerve which may be service-connected.  The post-service treatment records and the August 2012 VA examination, which show no findings or diagnoses of an ulnar neuropathy, provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of his service connection claim.  He has presented no evidence showing a finding or diagnosis of a disability of the ulnar nerve.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the ulnar nerve injury.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for an ulnar nerve injury must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for the claimed disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Foot and Right Knee Disabilities

Next, the Veteran contends that he has right foot and right knee disabilities that are related to active service.  Specifically, he avers that his right metatarsal was dislocated while he was in legal hold at Puget Sound when he was attacked by the Master at Arms.  He stated that, at the time, the dislocated metatarsal was reduced, and he had no further problems with it until many years later.  The Board notes that service connection has been granted for a torn ligament of the right ankle with traumatic degenerative joint changes.

With regard to the right knee disability, the Veteran initially indicated on his VA Form 21-526 that his knee disability began during active service.  However, on his VA Form 9, he stated that his knee disability was caused by overuse of the knee due to his service-connected bilateral ankle disabilities.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a right foot or right knee disability during active service, and that the preponderance of the evidence demonstrates that symptoms of these claimed conditions were not chronic or unremitting in service.

Service treatment records are entirely negative for any signs, symptoms, treatment, or diagnoses of either a right foot or right knee disability during active service.  

In June 1978, the Veteran reported that he twisted his right ankle after stepping on a rock and heard a loud "cracking sound."  On physical examination, range of motion was fairly good on extension and abduction, but there was decreased range of motion on side-to-side motion.  There was pain and tenderness along the right malleolus, but no crepitus noted.  The clinician doubted a fracture, and assessed a probable sprain of the right ankle, prescribing ice water soaks and pain medication.  The following day, the Veteran was placed on light duty and given crutches due to ongoing pain in the ankle, swelling, and difficulty walking.  No complaints related to the right foot were noted.  

In March 1980, the Veteran sought treatment for a bruised right shoulder and left ankle after he was beaten by the Master at Arms.  No injury to the right foot or ankle was reported.  On examination, the lateral side of the left foot had a bruise with point tenderness over the lateral malleolus.  An x-ray study was ordered, and he was diagnosed with a sprain of the left ankle.  

In August 1980, the Veteran sought treatment for right ankle pain of two weeks' duration.  It was noted that he was seen for right ankle pain three months prior and was placed in a cast for two weeks with some relief.  He was seen by an orthopedist, who noted point tenderness over the lateral aspect of the ankle.  Stress x-rays showed talar tilt.  The doctor assessed an unstable right ankle secondary to ligament damage, and recommended that the Veteran be followed at the VA hospital after service separation, as they were unable to schedule an elective surgery prior to service separation.  Again, the complaints and findings were limited to the right ankle as opposed to the foot.  

At the September 1980 separation examination, the Veteran checked "yes" next to "foot trouble" on his Report of Medical History, and it was noted that he reported right ankle swelling and pain, as well as an inability to stay on his feet for any great length of time, indicating that the complaints regarding the feet were actually related to his ankle problems.  Moreover, clinical evaluation of the feet was marked as normal.  In addition, the Veteran checked "no" next to "trick or locked knee" on his Report of Medical History, and clinical evaluation of the lower extremities was marked as normal, providing highly probative evidence against the contention that a right knee disability manifested during active service.    

In sum, the service treatment records show numerous right ankle complaints, but no symptoms, treatment, findings, or diagnoses of either a right foot or right knee disability.  The weight of the evidence is therefore against a finding that there was a disease, event, or injury manifesting in a right foot or right knee disability.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a right foot and right knee disability have not been continuous or unremitting since separation from active service in December 1980.  As noted above, the September 1980 separation examination report is negative for any report or finding of the claimed conditions.  

Following separation from service in December 1980, the evidence of record does not show any complaints, findings, diagnosis, or treatment for a right foot disability until February 2010, when the Veteran filed his claim for service connection.  The first medical evidence indicating findings relating to the claimed foot disability is from November 2010, when VA treatment records indicate a bony prominence on the dorsal surface of the proximal first and second metatarsals of the right foot.  However, no complaints or diagnoses were made with regard to the right foot.  Rather, symptoms, findings, and diagnoses were limited to the ankles at that time.  

In January 2011, the Veteran complained of right foot and ankle pain.  Most of the focus of his symptoms was on his ankle, but he stated that the spur on top of his foot was becoming larger and interfering with shoe gear fitting, although it did not hurt as much as the ankle.  On examination, it was noted that there was no pain with palpation to the first metatarsal, but there was pain with dorsiflexion of the same.  In addition, pes planus and rear foot varus were present.  The VA clinician assessed metatarsal cuneiform exostosis.  

Likewise, with regard to the right knee disability, the evidence of record does not show any complaints of or treatment for knee symptoms until his claim for service connection in February 2010.  VA treatment records from November 2010 indicate the Veteran reported bilateral knee pain, and an x-ray study of the right knee showed prior Osgood-Schlatter disease and mild degenerative change.  

VA treatment notes from February 2011 show ongoing bilateral knee pain, particularly when walking.  Examination of the knees showed no erythema, swelling, or effusions, and nearly full range of motion.  There was mild tenderness to palpation on the medial and lateral sides of both knees.  Ligaments were stable.  It was noted that imaging of the knees showed medial meniscal damage, minimal anterior cruciate ligament findings of questionable significance, and general changes of degenerative joint disease.  

The absence of post-service complaints, findings, diagnosis, or treatment for a right foot or right knee disability for 30 years after service separation until 2010 is one factor that tends to weigh against a finding of chronic or unremitting symptoms of the claimed conditions after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a right foot and right knee disability have not been chronic or unremitting since service separation include an August 1986 Reserve service examination at which the Veteran did not report any right foot or right knee symptoms, and clinical evaluation of the feet and lower extremities was marked as normal.  

The Board also finds that the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no diagnosis or findings of right knee arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Indeed, the evidence does not demonstrate a diagnosis of right knee arthritis until 2010.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

To the extent that the Veteran's assertions made in the context of the current disability claim can be interpreted as contentions of chronic or unremitting symptoms of a right foot and right knee disability since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic or unremitting symptoms of the claimed disabilities after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for findings of any of the claimed disabilities; the post-service 1986 Reserve medical examination, also negative for the claimed disabilities, as outlined above; and the lack of any documentation of reports or treatment for the claimed disabilities until 2010, also as outlined above.  

As such, the Board does not find that the evidence sufficiently supports chronic or unremitting right foot or right knee symptomatology since service, so as to warrant a finding of a nexus between the current disabilities and active service. 

The Board acknowledges the Veteran's belief that his current disabilities are related to active service, or that his right knee disability is related to his service-connected ankle disabilities.  However, his statements alone do not establish either a diagnosis or a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the Veteran's claimed disabilities and either active service or another service-connected disability, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed disabilities and either active service or a service-connected disability.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's right foot disability and right knee disability and his military service, including no credible evidence of chronic or unremitting symptoms of the claimed disabilities during active service, chronic or unremitting symptomatology of the claimed disabilities following service separation, or competent medical evidence establishing a link between the claimed disabilities and active service or a service-connected disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right foot and right knee disability, and outweighs the Veteran's more recent contentions regarding in-service chronic or unremitting symptoms and chronic or unremitting post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Disability Ratings for Ankle Disabilities

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In this case, the Veteran is in receipt of initial 10 percent disability ratings for bilateral ankle torn ligaments with degenerative joint disease, effective from February 8, 2010, the date his claim for service connection was received.  He contends that he is entitled to higher initial disability ratings for both ankles due to his pain, numbness, and tingling, and because he has to wear braces and correctional inserts for everyday functioning due to the instability of his ankles, which occasionally give out and cause him to fall.  

The Veteran's ankle disabilities have been evaluated under Diagnostic Code (DC) 5010, which contemplates arthritis due to trauma, substantiated by X-ray findings, and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

Also relevant to this claim is DC 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  DC 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Turning to the evidence most pertinent to the initial rating period on appeal, the Veteran was afforded a VA examination in July 2010.  He reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation occurring one to three times per month, and locking episodes occurring daily or more often.  He also reported symptoms of inflammation, including warmth, redness, swelling, and tenderness.  In addition, he reported severe flare-ups occurring every 2 to 3 weeks and lasting between 3 and 7 days.  During flare-ups, he rated his pain at a level of 8 out of 10 in severity, from a baseline of 4 or 5 out of 10.  He stated that walking helped to decrease his pain, and that he could walk between 1 and 3 miles.  He stated he was able to stand more than 1 but less than 3 hours at a time.  He indicated he was getting a cane, but had no assistive devices at the time of the examination.  He also used crutches when both of his ankles dislocated.  

On physical examination in July 2010, the VA examiner noted that his right foot was slightly dragging when he walked.  Left and right dorsiflexion was to 20 degrees, and left and right plantar flexion was to 45 degrees, with objective evidence of pain with active motion on both sides.  The VA examiner also noted objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range of motion.  With regard to Deluca factors, the VA examiner noted that there was no significant change in active range of motion following repeat testing against resistance, so there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  There was decreased motor strength (3.5/5 on the right and 4/5 on the left) with dorsiflexion and testing of the ability to invert and evert the foot.  An X-ray study of the left ankle showed that joint space was maintained, minimal degenerative change along the anterior aspect of the ankle joint, and mild degenerative change of the talonavicular articulation.  An X-ray study of the right ankle showed significant degenerative change and possible osteochondral injury of the talus.  

The VA examiner diagnosed right ankle torn ligaments with associated pain and instability, left ankle strain resulting from previously torn ligaments with associated pain and instability, and bilateral ankle degenerative joint disease.  The examiner opined that the right ankle disabilities would prevent exercise and sports, have severe effects on recreation, moderate effects on chores and shopping, mild effects on traveling, and no effects on feeding, bathing, dressing, toileting, or grooming.  The left ankle disabilities would prevent exercise and sports, have moderate effects on chores, shopping, and recreation, mild effects on traveling, and no effects on feeding, bathing, dressing, toileting, or grooming.  The ankle disabilities would have significant effects on his occupation due to decreased mobility resulting in increased absenteeism.  

In November 2010, the Veteran was referred for physical therapy for his bilateral ankle pain.  It was noted that he did a lot of walking and getting in and out of his truck during the course of performing his job.  He rated his right ankle pain at an 8 out of 10 in severity in the morning, and stated that it decreased to about a 5 out of 10 after medication, but increased back to 8 out of 10 by the end of his work day.  He rated his left ankle pain at a 5 out of 10 in the morning, stated that it decreased to zero out of 10 after medication, and increased to a 4 or 5 out of 10 by the end of the work day.  

On physical examination in November 2010, both ankles had range of motion that was within normal limits, although it was noted that the right ankle was affected by pain.  The Veteran stated that he had rolled the right ankle two days prior and that it was still sore.  A deformity of the right ankle was apparent with a prominent dorsal navicular bone and decrease in the arch.  On manual muscle testing, the Veteran was unable to maintain standing on the right ankle/foot due to the pain from the recent ankle strain.      

A December 2010 VA treatment note indicates that the Veteran had not rolled his ankle after getting high cut boots for work.  He rated his pain at the end of the work day at a 6 out of 10 on the right and a 4 out of 10 on the left.  

In January 2011, the Veteran continued to report improvements in pain levels at the end of the work day after using a brace and orthotics.  However, in February 2011, he reported that he continued to experience frequent ankle rolling despite wearing braces bilaterally.  On physical examination, the left ankle was minimally unstable, with no erythema, swelling, gross deformities, or tenderness to palpation.  The right ankle revealed a prominent protrusion secondary to remote trauma to the talus, and mild-moderate instability to pronation.  X-ray studies showed minimal degenerative joint disease on the left, and significant degenerative joint disease with a partial tear of the anterior talofibular ligament and possible partial to complete tear of the calcaneofibular ligament on the right side.   
 
Private treatment notes from October 2011 show treatment for ongoing right ankle pain.  The Veteran reported that he wore orthotics and a brace, and that these devices controlled his symptoms somewhat.  The doctor informed the Veteran that he may need an arthrodesis, but the Veteran stated he was not interested in fusion at this point, because he was able to work and function relatively well with a brace and modifying his activities.  On physical examination, there was mild tenderness of the ankle.  The doctor assessed right ankle chondral defects with gastroc equinus, ankle impingement, posterior tibial tendinitis, and ankle and midfoot arthrosis.  

In November 2012, tenderness was noted in both ankles, and musculature was atrophied on both sides.  The Veteran had discomfort to passive and movement against resistance.  His flexion/extension and inversion/eversion were painful and hyperextended.  

In May 2013, the Veteran reported that he rolled his ankles while hiking in the mountains several weeks prior.  He stated that his ankles continued to roll a lot, and that he was concerned about falling and seriously hurting himself.  Consequently, he had decided to proceed with ankle fusion, but was going to wait one year to earn enough sick leave at work.  

The Veteran was afforded another VA examination in August 2013.  The examiner noted that the Veteran had experienced instability of the ankles, rolling his ankle every month prior to getting shoe inserts.  After getting inserts in December 2012, the rolling decreased to every three months.  The Veteran was also given bilateral ankle supports in September 2012.  He explained that he did not want to undergo ankle fusion because he was able to continue working with the braces.  He stated that he had to walk 350 feet and back 8 times per day, and he was able to do that.  He stated he only had trouble if he had to walk more than 20 minutes continuously, but that his job did not require that.  He reported flare-ups that occurred approximately every three months after he rolled an ankle, resulting in increased pain.  However, he stated that these flare-ups did not incapacitate him and he did not miss work as a result.  

On physical examination in August 2013, right ankle plantar flexion was to 40 degrees, and dorsiflexion was to 15 degrees, with no objective evidence of painful motion.  On the left, plantar flexion was to 35 degrees, and dorsiflexion was to 15 degrees, with no objective evidence of painful motion.  Range of motion did not change after three repetitions.   However, the VA examiner noted that there was less movement than normal after repetitive use.  There was pain to palpation on the right ankle.  Muscle strength was normal.  Joint stability was also normal.  The examiner reviewed MRI studies from January 2013, which revealed evidence of disruption of the peroneus brevis as it exited the fibular tunnel and degenerative joint disease on the right; and possible disruption of the anterior talofibular ligament on the left.  The VA examiner noted that the Veteran was currently able to perform his job with shoe inserts and ankle supports, and that those devices had significantly decreased his ankle rolling.  However, the examiner noted that ankle fusions would likely stabilize his ankles, which would improve his current status.  Moreover, the examiner noted that no significant laxity was seen on examination that day.  
 
After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the evidence is at least in equipoise as to whether disability ratings of 20 percent for the bilateral ankle disabilities are warranted for entire initial rating period on appeal.  While the evidence does not demonstrate marked limited motion of the ankles at any time (the criteria for a 20 percent disability rating under DC 5271), the Veteran has reported ongoing instability of the ankle, with continued incidents of rolling despite the use of braces and orthotics.  Moreover, his physicians have recommended bilateral ankle fusions.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether higher 20 percent disability ratings are warranted for the entire initial rating period on appeal based on the Veteran's instability of the ankles.  38 C.F.R. § 4.71a.  

The Board has also considered whether any other diagnostic code would allow for even higher initial ratings for the Veteran's ankle disabilities.  There is no ankylosis of either ankle, so DC 5270 does not apply.  Moreover, there is no evidence of ankylosis of the subastragalar or tarsal joint, so DC 5272 does not apply.  There is no malunion of the os calcis or astragalus, so DC 5273 does not apply.  The Veteran has not undergone an astragalectomy, so DC 5274 does not apply.  38 C.F.R. § 4.71a.  Finally, a 10 percent rating is the maximum rating provided for arthritis of a major joint under DC 5003, so a rating in excess of 20 percent is not possible under that code.  

In sum, the evidence is at least in equipoise as to whether the degree of impairment of the bilateral ankle disabilities demonstrated by the evidence is more nearly approximated by 20 percent ratings.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's ankle disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his ankle disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying even higher ratings than assigned herein, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Indeed, the Veteran has repeatedly stated that he is able to perform his job with the use of assistive devices, and has not indicated he is unable to work due to his ankle disabilities or any other service-connected disability (nor does the evidence of record suggest this).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Because the appeal as to the appropriate rating for the service-connected bilateral ankle disabilities arises from the Veteran's disagreement with the initial evaluations following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a timely February 2010 letter, the RO provided proper notice to the Veteran regarding his service connection claims, and the letter described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examinations and opinion with regard to the right ulnar nerve disability and ankle disability claims, and the Veteran's statements.

The Board notes that the Veteran claims that treatment records from a private hospital for treatment rendered during active service confirm that he sustained an injury to his right hand and would also show damage to the ulnar nerve.  However, even if these records did show ulnar nerve damage, the overwhelming preponderance of the evidence does not show a chronic, ongoing ulnar nerve disability, as explained above.  Therefore, obtaining these records would not assist the Veteran in substantiating his claim and would only serve to needlessly delay adjudication of this appeal.  

A VA examination and opinion was obtained in August 2012 with regard to the question of whether the Veteran has a disability of the ulnar nerve that is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 VA opinion obtained in this case is adequate as to the question of whether the Veteran has a current ulnar nerve disability.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough physical examination and interview of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the right ulnar nerve disability claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issue of rating the ankle disabilities.  VA provided the Veteran with examinations in July 2010 and August 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of imaging studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the initial rating claims decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for right foot and right knee disabilities; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for right foot or right knee problems.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a right foot or right knee disability in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no relationship between the current right knee disability and any service-connected disability.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disabilities and no medical evidence of a relationship between the right knee disability and a service-connected disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for right foot and right knee disabilities.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right foot and right knee disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's right foot or right knee disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right ulnar nerve disability is denied.  

Service connection for a right foot disability is denied.  

Service connection for a right knee disability is denied.  

A higher 20 percent disability rating for right ankle torn ligament with traumatic degenerative joint changes is granted for the entire initial rating period, subject to the rules governing payment of monetary benefits.

A higher 20 percent disability rating for left ankle torn ligament with traumatic degenerative joint changes is granted for the entire initial rating period, subject to the rules governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


